department of the treasury internal_revenue_service washington d c 21lli32040 tax_exempt_and_government_entities_division jun uniform issue list legend taxpayer a amount plan x dear this is in response to your request dated date submitted on your behalf by your authorized representative in which you request a waiver of the 60-day rollover requirement contained in sec_402 of the internal_revenue_code the code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a represents that on she received a distribution from plan x totaling amount taxpayer a asserts that her failure to accomplish a rollover within the day period prescribed by sec_402 of the code was due to the need to care for her terminally ill mother during her hospitalization taxpayer a further represents that the distribution from plan x has not been used for any other purpose and remains in her checking savings accounts on taxpayer a took a distribution of amount from plan x intending to roll it over into an individual_retirement_account ira taxpayer a's mother was placed in a convalescent home and was hospitalized on taxpayer a's mother remained hospitalized throughout the remainder of the 60-day rollover period and died shortly thereafter on due to the critical nature of her mother's condition taxpayer a kept vigil at her mother's bedside spending hours per day at the hospital days per week until her mother's passing taxpayer a represents that during this time period the zoli82040 physical and emotional demands on her during her mother's hospitalization prevented her from completing a rollover based on these facts and representations you request a ruling that the internal_revenue_service the service waive the 60-day rollover requirement contained in sec_402 of the code with respect to the distribution of amount from plan x sec_402 of the code provides that if any portion of the balance_to_the_credit of an employee in a qualified_trust is paid to the employee in an eligible_rollover_distribution and the distributee transfers any portion of the property received in such distribution to an eligible_retirement_plan and in the case of a distribution_of_property other than money the amount so transferred consists of the property distributed then such distribution to the extent transferred shall not be includible in gross_income for the taxable_year in which paid sec_402 states that such rollover must be accomplished within days following the day on which the distributee received the property an ira constitutes one form of eligible_retirement_plan sec_402 of the code provides that an eligible_rollover_distribution shall not include any distribution to the extent such distribution is required under sec_401 a of the code sec_402 of the code provides that the secretary may waive the 60-day requirement under sec_402 where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_402 of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted by taxpayer a is consistent with her assertion that her failure to accomplish a timely rollover was due to the need to care for her terminally ill mother during her hospitalization therefore pursuant to sec_402 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount from plan x taxpayer a is granted a period of days from the issuance of this ruling letter to contribute up to amount into an ira or other eligible_retirement_plan provided all other requirements of sec_402 of the code except the 60-day requirement are met with respect to such contribution amount will be considered a rollover_contribution within the meaning of sec_402 of the code this ruling does not authorize the rollover of amounts that are required to be distributed by sec_401 a of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this ruling is being sent to your authorized representative if you wish to inquire about this ruling please contact at please address all correspondence to se t ep ra t2 sincerely yours sherri m edelman manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose cc
